Order Supreme Court, New York County (Paviola A. Soto, J.), entered April 28, 2004, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs opposition adduced evidence sufficient to raise an issue of fact as to whether the denial of a promotion for him by defendant City was due to a widespread discriminatory custom in violation of his civil rights (42 USC § 1983; see Davis v City of *324New York, 75 Fed Appx 827, 829 [2d Cir 2003]). We note defendant did not submit a reply. Concur—Saxe, J.P., Marlow, Williams, Catterson and Malone, JJ.